


SEVERANCE AGREEMENT AND RELEASE OF ALL CLAIMS


This Severance Agreement and Release of all Claims (the "Agreement") is made and
entered into by and between Convergys Corporation for itself and on behalf of
its subsidiaries and related entities (collectively referred to as "CONVERGYS")
and [Employee Name] (“EMPLOYEE”).


WHEREAS, effective [Termination Date] (“Termination Date”), EMPLOYEE will cease
to be employed by CONVERGYS; and


WHEREAS, the parties desire to resolve all issues related to EMPLOYEE’s
employment and separation from employment with CONVERGYS;


NOW, THEREFORE, in consideration of the mutual promises in this Agreement, the
parties agree and covenant as follows:


1.
Separation Payment – Consideration. In exchange for the promises and releases of

EMPLOYEE, and consistent with the [Convergys Corporation Severance Pay Plan
effective as of December 9, 2008/2011 Convergys Corporation Severance Pay Plan,
as amended and restated effective as of July 1, 2011] (the “Severance Pay
Plan”), on the payroll date following the eighth day after execution of this
Agreement by the parties (unless it is earlier revoked by EMPLOYEE as set forth
below), CONVERGYS agrees to pay EMPLOYEE [total cash payment], comprised of
$[amount of first cash severance payment] cash severance, [an enhanced cash
severance payment of $[amount of discretionary payment, if any]], [a pro-rated
201x annual incentive award of $[amount of pro-rated annual incentive payment]],
and [the equivalent value of [xx] months of COBRA coverage of $[amount of
equivalent value, if applicable]], and in each case less applicable
withholdings.  On the first payroll date occurring six months after the
Termination Date, CONVERGYS agrees to pay EMPLOYEE $[amount of second cash
severance payment], comprised of the remainder of his cash severance. In
addition EMPLOYEE shall receive all accrued and unpaid benefits under CONVERGYS
retirement and deferred compensation plans, which shall be paid in accordance
with their terms. EMPLOYEE shall timely receive his final paycheck and payment
of any accrued and unused Paid Time Off in accordance with CONVERGYS’ normal pay
practices for such final paychecks and PTO.


Provided that EMPLOYEE timely elects COBRA coverage, CONVERGYS also will
continue to permit EMPLOYEE to retain medical, vision, and dental coverage at
CONVERGYS’ employee rates during the 18-month period of time immediately
following the termination date. In addition, CONVERGYS will provide outplacement
services (as described in Schedule D of CONVERGYS’ Severance Pay Plan) through
CONVERGYS’ usual provider, as long as EMPLOYEE begins to utilize such services
within 90 days of the Termination Date.
    
EMPLOYEE acknowledges that the above payments and consideration are in exchange
for EMPLOYEE’s separation and release, and are not otherwise owed to EMPLOYEE
under any policy or benefit plan of CONVERGYS .


2.    Release and Affirmations. In consideration of the payment set forth in
Section 1, EMPLOYEE, and EMPLOYEE’s heirs and estate, release CONVERGYS, and
each of their stockholders, respective directors, employees, agents,
representatives, successors, and assigns from any and all claims, liabilities,
promises, agreements, and lawsuits (including claims for attorneys’ fees, costs,
back pay, front pay, benefits, and punitive and compensatory damages) of any
nature, including those:
 
(a) asserting individual liability and/or claims under the Company’s policies or
benefit plans including the Convergys 2008 Long Term Incentive Plan, as amended
and any award agreements applicable to equity awards held by the EMPLOYEE
(except a claim for any vested benefit),


(b) arising from or related to EMPLOYEE’s employment with CONVERGYS and
EMPLOYEE’s separation from employment, including any and all claims of race,
color, sex, national origin, ancestry, religion, disability, age or other
discrimination, harassment, or retaliation under the Ohio Civil Rights Act,
Section 4112 (and sections following), the Ohio Whistleblower’s Act, Section
4113.52 (and sections following), the Ohio

Confidential and Proprietary
#PageNum#

--------------------------------------------------------------------------------




Workers’ Compensation Retaliation Law, Section 4123.90, any similar or related
statutes of Ohio or any other state or district, Title VII of the Civil Rights
Act of 1964, 42 USC Section 2000e (and sections following), the Employee
Retirement Income Security Act, 29 USC Section 1001 (and sections following),
the Reconstruction Era Civil Rights Act, 42 USC Section 1981 (and sections
following), the Age Discrimination in Employment Act (“ADEA”), 29 USC Section
621 (and sections following), the Americans with Disabilities Act, 42 USC
Section 12101 (and sections following), the Family and Medical Leave Act, 29 USC
Section 2601 (and sections following), the Worker Adjustment and Retraining
Notification Act, 29 USC Section 2100 (and sections following), the
Sarbanes-Oxley Act, 15 USC Section 7201 (and sections following), the
Occupational Safety and Health Act, 29 USC Section 651 (and sections following),
and the amendments to such laws, as well as any related statute of any state or
district, and/or


(c) based on a theory of breach of contract, promissory estoppel, wrongful
termination, personal injury, defamation, loss of consortium, distress,
humiliation, loss of standing and prestige, public policy, or any other tort,


whether such claims are known or unknown, which EMPLOYEE now has or claims to
have against CONVERGYS for circumstances arising out of or connected with
EMPLOYEE’s employment with CONVERGYS, EMPLOYEE’s separation, or any other event
or circumstance occurring prior to the revocation date for this Agreement, and
also including any claims that may depend upon the identity (whether known or
unknown to EMPLOYEE) of CONVERGYS’ selection of anyone to perform some or all of
the duties formerly performed by EMPLOYEE.


EMPLOYEE agrees to immediately withdraw any lawsuit EMPLOYEE may have already
filed against CONVERGYS, and agrees not to file any lawsuit against CONVERGYS in
the future with respect to any claim released under this Agreement. EMPLOYEE
waives any right to re-employment with CONVERGYS, and agrees that CONVERGYS may
reject any application EMPLOYEE makes for re-employment without any liability.


EMPLOYEE affirms that aside from the Separation Payments as listed in Paragraph
1 above which he will have not yet received at the time of signing of this
Agreement, EMPLOYEE has been paid and/or has received all leave (paid or
unpaid), compensation, wages, bonuses, commissions, and/or benefits to which
EMPLOYEE may be entitled and that no other leave (paid or unpaid), compensation,
wages, bonuses, commissions and/or benefits are due to EMPLOYEE, except as
provided in this Agreement (including, for the avoidance of doubt, the treatment
of equity awards held by EMPLOYEE as of the Termination Date). EMPLOYEE further
affirms that EMPLOYEE has no known workplace injuries or occupational diseases
and has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act.


EMPLOYEE will promptly submit any outstanding business expenses incurred prior
to Termination Date and CONVERGYS agrees to reimburse EMPLOYEE for any
legitimate business expenses incurred prior to Termination Date, as long as such
expenses are submitted within 30 days of Termination Date.


3.
Confidentiality.



a)EMPLOYEE acknowledges that in the course of employment with CONVERGYS,
EMPLOYEE has been entrusted with or obtained access to information proprietary
to CONVERGYS with respect to the following (the “Information”): the organization
and the management of CONVERGYS; the names, addresses, buying habits and other
special information regarding past, present, and potential customers, employees,
and suppliers of CONVERGYS; customer and supplier contracts and transactions or
price lists of CONVERGYS and suppliers; products, services, programs, and
processes sold, licensed, or developed by CONVERGYS; technical data, plans, and
specifications, present and/or future development projects of CONVERGYS;
financial and/or marketing data respecting the conduct of the present or future
phases of business of CONVERGYS; computer programs, systems, and/or software;
ideas, inventions, trademarks, business information, know-how, processes,
improvements, designs, redesigns, discoveries, and developments of CONVERGYS;
customer requirements; requests for proposals; responses to requests for
proposals; CONVERGYS sales and marketing materials and other information
considered confidential by CONVERGYS, or customers or suppliers of CONVERGYS.

Confidential and Proprietary
#PageNum#

--------------------------------------------------------------------------------






EMPLOYEE agrees to continue to retain the Information in absolute confidence and
not to disclose the Information to any person or organization except persons
within CONVERGYS who have a need to know. EMPLOYEE agrees that if, despite the
representation set forth below in Section 4 that EMPLOYEE has returned all
CONVERGYS property, EMPLOYEE discovers that EMPLOYEE has retained any
Information in tangible form, including any copies, EMPLOYEE will inform
CONVERGYS and return such Information.


Provided, however, that this section shall not preclude EMPLOYEE from
communication or use of Information made generally to the public by CONVERGYS or
by any party unrelated to EMPLOYEE, or from making any disclosure required by
applicable law, rules, regulations or court or governmental or regulatory
authority, order or decree, provided that, if practicable, EMPLOYEE shall not
make any such disclosure without first giving CONVERGYS notice of intention to
make that disclosure and an opportunity to interpose an objection to the
disclosure.
  
b)In consideration of the amounts to be paid EMPLOYEE pursuant to Section 1
above, EMPLOYEE agrees that it is reasonable and necessary for the protection of
the goodwill and business of CONVERGYS that EMPLOYEE make the covenants
contained in this Section 3, and that CONVERGYS will suffer irreparable injury
if EMPLOYEE engages in conduct prohibited by this Section 3. EMPLOYEE represents
that EMPLOYEE has thoroughly reviewed the terms of these covenants and
acknowledges that, unless specifically noted, this Agreement does not supersede
or extinguish EMPLOYEE’s preexisting confidentiality and other obligations to
CONVERGYS.
 
c)EMPLOYEE agrees not to disparage or act in any manner which may damage the
business of CONVERGYS or which would adversely affect the goodwill, reputation,
and business relationships of CONVERGYS with the public generally, or with any
of its customers, suppliers, or employees.


d)EMPLOYEE expressly acknowledges that any breach or violation of any of the
covenants made by EMPLOYEE in this Section 3 will cause immediate and
irreparable injury to CONVERGYS and that in the event of a breach or threatened
or intended breach of this Agreement by EMPLOYEE, CONVERGYS, in addition to all
other legal and equitable remedies available to it, will be entitled to
injunctions, both preliminary and temporary, and restraining orders, enjoining
and restraining such breach or threatened or intended breach.
    
4.    Return of CONVERGYS Property. EMPLOYEE certifies that EMPLOYEE has
delivered to CONVERGYS or caused to be delivered to CONVERGYS the following:


a)all CONVERGYS equipment and property (cell phone, blackberry, laptop, pager,
etc.) and all documents or other tangible materials (whether originals, copies,
or abstracts, and including, without limitation, price lists, question guides,
outstanding quotations, books, records, manuals, files, sales literature,
training materials, calling or business cards, credit cards, customer lists or
records, correspondence, computer printout documents, contracts, orders,
messages, phone and address lists, memoranda, notes, work papers, agreements,
drafts, invoices and receipts) which in any way relate to CONVERGYS’ or its
affiliates’ business and were furnished to EMPLOYEE by CONVERGYS or its
affiliates or were prepared, compiled, used, or acquired by EMPLOYEE while
employed by CONVERGYS, excluding personal items paid for by EMPLOYEE;
 
b)all keys, combinations, badges and access codes to the premises, facilities,
and equipment of CONVERGYS and/or its affiliates (including without limitation,
the offices, desks, storage cabinets, safes, data processing systems, and
communications equipment), whether furnished to EMPLOYEE by CONVERGYS or its
affiliates. The above reference includes any personal property, equipment, or
documents prepared, used, or acquired by EMPLOYEE with funds expended by
CONVERGYS or its affiliates while EMPLOYEE was employed by CONVERGYS, excluding
personal items paid for by EMPLOYEE; and


c)all monies owed by EMPLOYEE to CONVERGYS for whatever reason.


5.Remedies. The parties expressly acknowledge that any breach or violation of
any of the covenants and agreements made in this Agreement, will cause immediate
and irreparable injury to the other party and that in the event

Confidential and Proprietary
#PageNum#

--------------------------------------------------------------------------------




of a breach or threatened or intended breach of this Agreement, the
non-breaching party, in addition to all other legal and equitable remedies
available to it, will be entitled to injunctions, both preliminary and
temporary, and restraining orders, enjoining and restraining such breach or
threatened or intended breach.








6.
General.



a)This Agreement constitutes the entire agreement and understanding of the
parties regarding its subject matter and supersedes all prior agreements,
arrangements, and understandings with EMPLOYEE, except any Non-Disclosure and
Non-Competition Agreement signed by EMPLOYEE, which remains in full force and
effect. This Agreement may be amended or modified only by a writing signed by
the parties.


b)No waiver with respect to any provision of this Agreement will be effective
unless in writing. The waiver by either party of a breach of any provision of
this Agreement by the other will not operate or be construed as a waiver of any
other or subsequent breach.


c)In the event of any action or proceeding regarding this Agreement, the
prevailing party, in addition to all other legal or equitable remedies
possessed, will be entitled to be reimbursed for all costs and expenses,
including reasonable attorneys’ fees, incurred by reason of such action or
proceeding.
    
d)The section headings contained in this Agreement are for reference purposes
only and will not in any way affect the meaning or interpretation of this
Agreement.


e)This Agreement will be binding upon and inure to the benefit of CONVERGYS, its
subsidiaries, affiliates, successors and assigns, and EMPLOYEE, EMPLOYEE’s heirs
and personal representatives.


f)EMPLOYEE agrees to keep confidential, and will not disclose or reveal, the
existence or the terms and conditions of this Agreement, except to EMPLOYEE’s
spouse, counsel, or tax consultant, on whose behalf EMPLOYEE also promises
confidentiality.


g)EMPLOYEE acknowledges that:


(i)
EMPLOYEE was given 21 days to consider this Agreement, that EMPLOYEE may revoke
this Agreement within (seven) 7 days after signing it by providing CONVERGYS
with notice of revocation, c/o [insert name for notice], 201 East Fourth Street,
Cincinnati, OH 45202, 513-723-6566 (facsimile), and that, in the event of such
revocation, CONVERGYS will have no obligations under Section 1 of this
Agreement;

 
(ii)
EMPLOYEE has not been pressured, coerced, or otherwise forced to execute this
Agreement and EMPLOYEE is entering into this Agreement voluntarily;



(iii)
EMPLOYEE has not relied upon any statement or promise made by or on behalf of
CONVERGYS that is not contained in this Agreement;



(iv)
EMPLOYEE understands this Agreement;




Confidential and Proprietary
#PageNum#

--------------------------------------------------------------------------------




(v)
EMPLOYEE understands and intends that this Agreement fully and completely
releases CONVERGYS from any claims EMPLOYEE may have;

 
(vi)
the consideration EMPLOYEE is to receive from CONVERGYS constitutes
consideration to which EMPLOYEE is not entitled without execution of this
Agreement, and;



(vii)
EMPLOYEE understands EMPLOYEE’s right, and has been advised, to discuss this
Agreement with EMPLOYEE’s private attorney.



h)    The laws of the state of Ohio will govern this Agreement without giving
effect to conflicts of law provisions.


Convergys Corporation




By:                                                    
[Employee Name]


Date:                                Date:                    


Witness:                





Confidential and Proprietary
#PageNum#